Case 1:18-cr-00133-LG-JCG Document 46 Filed 11/20/20 Page 1 of 7
                                                     81,7('67$7(6',675,&7&2857
                                                    6287+(51',675,&72)0,66,66,33,


                                                            FILE D
                                                             Nov 20 2020
                                                      $57+85-2+16721&/(5.
                                                                    
Case 1:18-cr-00133-LG-JCG Document 46 Filed 11/20/20 Page 2 of 7
Case 1:18-cr-00133-LG-JCG Document 46 Filed 11/20/20 Page 3 of 7
Case 1:18-cr-00133-LG-JCG Document 46 Filed 11/20/20 Page 4 of 7
Case 1:18-cr-00133-LG-JCG Document 46 Filed 11/20/20 Page 5 of 7
Case 1:18-cr-00133-LG-JCG Document 46 Filed 11/20/20 Page 6 of 7
Case 1:18-cr-00133-LG-JCG Document 46 Filed 11/20/20 Page 7 of 7
